Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-9, 16-18, & 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0090678 to Taylor in view of either U.S. 9,138,034 to Donnadieu or U.S. 10,064,464 to Birnbaum.
Claim 5 relates to a walking aid accessory.  Taylor relates to such an accessory.  See Taylor [0002].  Taylor teaches a first component (16) having a base (16) and a post (15) extending away from the base.  See Taylor Fig. 11 and [0026].  Taylor also shows that the width of the base (16) is greater that a width of the post (15).  Id.  Taylor further teaches a second component (14) having an outer shell (14) and an inner tube (12)…wherein the inner tube has a central opening (13) extending therethrough that is sized to matingly receive the post of the first component in a first configuration.  See Taylor Fig. 11 and [0026].  The two components are separate in one configuration as seen in figure 11.
Taylor does not teach that twist-lock projections [from] the second component engage [with] twist-lock opening of the first component to lock the [two]…together for use.  Rather, Taylor teaches using downward force of the leg to hold the shield against the bottom component.  See Taylor [0028].   But it would have been obvious to modify Taylor to use a twist lock system in view of either Donnadieu or Birnbaum.  Both Donnadieu and Birnbaum relate to attachment devices at the terminal end of walking aids and are thus highly analogous art to Taylor.  See Donnadieu col. 1, ll. 15-20 and Birnbaum col. 1, ll. 20-24.  Both use a twist lock system to attach components.  Specifically, figure 1 of Donnadieu shows twist lock elements (411) that lock a ring (300) in place.  Figure 8 of Birnbaum shows a different twist lock system that uses protrusions (33) extending through slots (78) with a twist lock cap (80).  See Birnbaum col. 3, ll. 3-21.  Thus, the walking aid arts knew and used twist lock technology.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Taylor to use a twist lock system to more securely attach the two components.  Such a modification would have been predictable because such locks were already in use in the field for highly similar applications.  
The choice of how to implement a twist lock in the specific structures of Taylor would have been within the skill of one of ordinary skill in the art.  Such a person would have to have chosen mating surfaces and locations for projections and corresponding openings for such projections.  The mating surfaces between the shield (14) and the base (16) are the respective horizontal surfaces of each component.  Thus, the most logical implementation for a twist lock system would have projections on one and openings on the other.  Either of the two implementations would have been obvious as a matter of common sense, including the recited one of having openings on the base and projections on the shell.  
Regarding claims 6, figure 11 of Taylor shows the base has a hemispherical configuration as well as a planer central portion, as recited in claim 7.  Regarding claim 8, figure 12 of Taylor shows the post (15) is concentric with the base.  Regarding claim 9, figure 11 of Taylor also shows triangular channels disposed around and parallel to…the central opening of the second component.
Claim 16 recites features already present in claims 5 and 6.  These features are rejected for the same reasons.  Claim 16 then also recites that the second component ha[s] an outer shell with a decorative element.  The slanted surface of the shell (14) may be considered a decorative element as angled surfaces can be decorative.  Claims 17-18 and 22 recite features from claim 5 that are rejected for the same reasons.  Regarding claim 20, figure 11 of Taylor shows the substantially hemispherical configuration of the base has a substantially planar portion and a substantially arcuate portion opposite the substantially planar portion, and wherein the substantially planar portion is disposed closer to the post than the substantially arcuate portion.  Claim 21 recites the same features as claim 8 and is rejected for the same reasons.  Regarding claim 23, as discussed in the rejection of claim 5 the logical and common-sense place for any twist lock element (in this case the openings) would be on the top surface of the base that has a flat mating surface with the shell.  Likewise, for claim 24 the logical and common-sense location for twist lock projections would be downward from the bottom surface.

Claims 13-15, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0090678 to Taylor in view of either U.S. 9,138,034 to Donnadieu or U.S. 10,064,464 to Birnbaum, and further in view of U.S. 2018/0242700 to Kudronowiz.
Claim 13 recites a bore defined in the post of the first component.  The central post of Taylor does not appear to have a bore.  But it would have been obvious to add the bore in view of Kudronowicz.  Kudronowicz has a central post structure (56, 58) that serves a similar feature to the central post in Taylor, namely a structure that is sized to fit within the hollow tube of the walker leg and allow for an interference fit with the leg both within and outside the tube.  See Kudronowicz [0033]-[0041] and Figs. 5A-5B.  This post has a hollow bore (62).  Thus, one of ordinary skill would understand that the post of Taylor could and would perform its function with a bore as well.  The addition of such a bore is an alternate design that saves material.  It would have been obvious and predictable to modify Taylor to have a similar borehole to save material.  See MPEP 2143A.  Regarding claim 14, the choice of having the borehole have a closed end within the post or the base is a mere design choice as it does not impart any substantive function.  Regarding claim 15, based on Kudronowicz the logical place for the borehole in Taylor would be concentrically within the post.
Regarding claims 16-18 and 20-22, assuming arguendo that an angled surface is not a decorative element Kudronowicz teaches decorating the outer surfaces of a similar shell structure (20).  See Kudronowicz Figs. 2A-C.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Taylor to include such decorative elements on its shell.  All other rejection elements of 16-18 and 20-22 remain the same.

Allowable Subject Matter
Claims 10-12 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered and are persuasive.  The previous rejections are all withdrawn and new grounds of rejection are issued. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726











    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”